DETAILED ACTION
Claims 1 - 12 of U.S. Application No. 16790728 filed on 02/13/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations, “a single channel high frequency (the word high frequency in not relative term as it is defined by ITU as 3-30MHz) slip ring assembly with through bore comprising:… said ring holder (rotor 202) is rotatable relative to said brush holder (brush block 204); said first stage slip ring (01(1)) and said second stage slip ring (01(2)) are further connected in series sequence (fig. 8), where said brush holder (204) in said first stage slip ring (01(1)) is mechanically connected with said ring holder (rotor 202) in said second stage slip ring (01(2)); said internal cable (210, 211) electrically connects see fig. 9) said brush (207) in said first stage slip ring (01(1)) with said ring (206) in said second stage slip ring (01(2)). In the combination as 
Regarding claim 7: the limitations, “a multi-channel high frequency slip ring assembly with through bore,… first stage slip ring and said second stage slip ring are further connected in series sequence, where said brush holder in said first stage slip ring is mechanically connected with said ring holder in said second stage slip ring; said internal cable bundle electrically connects said brush assembly in said first stage slip ring with said ring assembly in said second stage slip ring in each channel respectively” In the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 8-12 are allowable for depending on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832